Citation Nr: 1756611	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to February 22, 2016 and in excess of 20 percent on and thereafter for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2012 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

In February 2016, the Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge (VLJ) other than the undersigned.  Subsequently, the Veteran was notified that the VLJ who had conducted that hearing was no longer with the Board and was given the option to request a new hearing.  The Veteran has since responded that he does not want another hearing.  See August 2017 Hearing Request.  Therefore, the Board will proceed with adjudication.  

During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 20 percent for bilateral hearing loss, effective February 22, 2016.  However, as such did not constitute a full grant of the benefit sought on appeal, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In December 2016, the Board remanded this matter to obtain clarification regarding the June 2011 private audiology report and for an additional VA examination and/or medical opinion.  The AOJ has since complied with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to February 22, 2016, the Veteran's puretone threshold averages and, where available, his speech discrimination percentages correspond to no worse than Level IV hearing acuity in his right ear and no worse than Level IV hearing acuity in his left ear, with no exceptional hearing loss pattern shown in either ear.

2.  From February 22, 2016, the Veteran's puretone threshold averages and, where available, his speech discrimination percentages correspond to no worse than Level V hearing acuity in his right ear and no worse than Level VI hearing acuity in his left ear, with an exceptional hearing loss pattern shown in both ears.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected bilateral hearing loss have not been met prior to February 22, 2016.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for a rating in excess of 20 percent for service-connected bilateral hearing loss have not been met from February 22, 2016.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, DC 6100 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The duty to notify has been met.  See March 2012 VCAA Letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This appeal was most recently readjudicated in a June 2017 supplemental statement of the case.  Nothing more is required.

The Board also finds that the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record.  Private and VA Medical Center records have also been obtained and associated with his claims file.  He has been provided appropriate VA examinations and opinions.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  

In this regard, the Board notes that the results of a January 2012 audiogram conducted by the VA outpatient clinic are referenced in the Veteran's treatment records but have not been associated with the claims file.  Nevertheless, another audiogram was conducted during the March 2012 QTC examination and is significantly close in time to the one that has not been obtained.  Moreover, the treatment record that discussed the January 2012 audiogram results indicated that the Veteran had mild to severe, sloping sensorineural hearing loss from .25, 2 to 8kHz.  Therefore, in light of the March 2012 QTC examination, and as the report from the January 2012 audiological assessment suggests the Veteran's hearing acuity at that time was in agreement with previous and subsequent evaluations, the Board finds a second remand, solely for the purpose of obtaining the January 2012 audiometric results, would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Accordingly, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the increased rating claim adjudicated herein, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Merits

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For hearing impairment, the Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test without the use of hearing aids.  38 C.F.R. § 4.85(a).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report. The Court noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

In light of the legal standards above and after a thorough review of the evidence, the Board finds that the Veteran's bilateral hearing loss does not meet the criteria for a rating in excess of 10 percent prior to February 22, 2016 or in excess of 20 percent therefrom.  In this regard, the audiological examinations of record do not show puretone thresholds which would meet the criteria for higher evaluations. 

Prior to February 22, 2016

In pertinent part, the Veteran was provided a private audiology assessment in June 2011.  The results were as follows:

Hertz
1000
2000
3000
4000
Right
25
50
NA
75
Left
25
65
NA
85

In affording the Veteran the benefit of the doubt, the Board has considered the puretone threshold averages based on just three of the four frequencies required under 38 C.F.R. § 4.85, as the puretone thresholds at 3000 Hertz were not available.  Such averages were 50 decibels in the right ear and 58 decibels in the left ear.  After comparing these values to Table VIA (as speech discriminations scores were not available), the Veteran is left with the numeric designation of Level III for his right ear and Level IV for his left ear.  Further application of those levels to Table VII produces a 10 percent rating.  

In March 2012, the Veteran underwent a QTC audiology assessment which showed the following puretone threshold results: 

Hertz
1000
2000
3000
4000
Average
Right
20
45
75
75
54
Left
30
60
75
75
60

Speech recognition scores using the Maryland CNC word list were 80 percent in the right ear and 84 percent in the left ear.  After comparing the values to Table VI, the Veteran is left with the numeric designation of Level IV in his right ear and Level III in his left ear.  Further application of those levels to Table VII produces a 10 percent rating.  The examiner also indicated that the hearing impairment resulted in difficulty hearing on the phone and understanding speech, especially in crowds and when background noise is present. 

From February 22, 2016

In May 2016, the Veteran's VA audiological examination results were as follows:

Hertz
1000
2000
3000
4000
Average
Right
20
65
70
75
58
Left
30
75
75
75
64

The speech recognition scores using the Maryland CNC word list were 76 percent in the right ear and 81 percent in the left ear.  After comparing the values to Table VI, the Veteran is left with the numeric designation of Level IV for the left ear and Level IV for the right.  The Board notes that as the left ear demonstrated an exceptional pattern of hearing loss, the Board has also utilized Table VIA.  After comparing the values of the left ear to Table VIA, the Veteran is left with the numeric designation of Level V.  Pursuant to 38 C.F.R. § 4.86, such numeral is then elevated to the next higher Roman numeral, Level VI.  As Table VIA results in a higher numeral designation, there is no need to consider the numeric designation from Table VI for the left ear.  Further application of the indicated levels to Table VII produces a 20 percent rating.  The examiner also indicated that the hearing impairment resulted in difficulty understanding speech and difficulty understanding the television, both in quiet and noisy listening environments.  

An April 2017 VA audiological examination results were as follows:

Hertz
1000
2000
3000
4000
Average
Right
25
70
70
75
60
Left
30
70
75
75
63

The speech recognition scores using the Maryland CNC word list were 80 percent in the right ear and 88 percent in the left ear.  The Board notes that an exceptional pattern of hearing loss is shown in both the right and left ears pursuant to 38 C.F.R. § 4.86 (b).  Therefore, in addition to considering the puretone threshold averages for each ear as compared to Table VI, the Board has also considered Table VIA.  The Board concludes, however, that Table VIA results in a higher numeral designation than Table VI and thus there is no need to consider the numeric designations in Table VI.  As such, in applying the criteria from Table VIA, the numeric designation of hearing impairment becomes Level IV for the right ear and Level V for the left ear.  Pursuant to 38 C.F.R. § 4.86 (b), such numerals are then elevated to the next higher Roman numeral, Level V for the right ear and Level VI for the left ear.  Further application of these levels to Table VII produces a 20 percent rating.  The examiner also indicated that the Veteran should be able to hear and understand speech in a quiet environment and may experience difficulty understanding speech in an environment with competing background noise. 

Indeed, the audiometric test results of record do not reflect hearing impairment of such a severity as to warrant a rating in excess of 10 percent prior to February 22, 2016 and in excess of 20 percent therefrom.  Chiefly, prior to February 22, 2016, the audiological results reflect numeric designations no worse than Level IV in either ear (with no exceptional hearing loss pattern) and, from February 22, 2016, no worse than Level V for the right ear and Level VI for the left ear.  Accordingly, the Board finds that the preponderance of the evidence is against awarding a higher rating for service-connected bilateral hearing loss both prior to, and from, February 22, 2016.  Therefore, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107; 38 C.F.R § 3.102.

The Board has considered the Veteran's assertions regarding the severity of his hearing loss and acknowledges that he is competent to report the symptomatology associated with his hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his statements to be credible.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In pertinent part, he has indicated that his condition without hearing aids is very poor.  See February 2016 Hearing Testimony.  Nevertheless, the disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on objective audiometric test results.  Without medical evidence of a hearing loss disability which merits a higher evaluation, the Veteran's hearing impairment has been properly rated.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a rating in excess of 10 percent prior to February 22, 2016 and in excess of 20 percent on and thereafter for service-connected bilateral hearing loss is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


